Exhibit 10.1

 

BANC OF AMERICA SECURITIES LLC   J.P. MORGAN SECURITIES INC. BANK OF AMERICA,
N.A.   JPMORGAN CHASE BANK, N.A. 9 West 57th Street       270 Park Avenue New
York, New York 10019   New York, New York 10017

November 6, 2007

The NASDAQ Stock Market, Inc.

9600 Blackwell Road,

Rockville, Maryland 20850

Project Terra

Third Amended and Restated Commitment Letter

$2,200 million Senior Secured Credit Facilities

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Banc of America
Securities LLC (“BAS”), JPMorgan Chase Bank, N.A. (“JPMCB” and, together with
Bank of America, the “Banks”) and J.P. Morgan Securities Inc. (“JPMorgan” and,
together with Bank of America, BAS and JPMCB “we,” “us” or the “Agents”) that
you (the “Borrower”) intend to acquire (a) at least 66 2/3% of the outstanding
shares (on a fully diluted basis) of OMX AB, a Swedish public company
(“Mexico”), and will assume or repay all of the existing indebtedness of Mexico
and its subsidiaries other than certain indebtedness in an amount to be agreed
upon either (i) pursuant to a tender offer previously announced by you (as such
offer may be hereafter amended in accordance with the terms hereof, the “Tender
Offer Acquisition”) or (ii) pursuant to a letter agreement, dated as of
September 20, 2007 (as amended on September 26, 2007, the “Dover Letter
Agreement”) with a Dubai company code named Dover (“Dover”) to acquire such
shares from Dover (the “Dover Acquisition”) simultaneously with Dover’s
acquisition of such shares pursuant to its tender offer (any acquisition
pursuant described in this clause (a), the “OMX Acquisition”) and (b) the
Philadelphia Stock Exchange, Inc. (“PHLX”) pursuant to a merger of PHLX with and
into a subsidiary of the Borrower (the “PHLX Acquisition” and together with the
OMX Acquisition, the “Acquisitions”). The OMX Acquisition and the PHLX
Acquisition are independent transactions and are not conditioned upon each
other. The Borrower, Mexico and PHLX and their respective subsidiaries are
sometimes referred to collectively as the “Companies” (it being understood that
(depending on the status of the respective Acquisitions) such term may exclude
Mexico and its subsidiaries or PHLX and its subsidiaries prior to the
consummation of the respective Acquisitions, as the context requires). This
letter amends, restates and supersedes in its entirety the Second Amended and
Restated Commitment Letter among Bank of America, BAS, JPMCB, JPMorgan and you,
dated September 28, 2007, and such Second Amended and Restated Commitment Letter
shall be of no further force or effect.

You have also advised us that you intend to finance the Acquisitions, the costs
and expenses related to the Transaction (as hereinafter defined), the
refinancing of certain indebtedness of OMX, PHLX and their respective
subsidiaries and the ongoing working capital and other general corporate
purposes of the Borrower after consummation of the Acquisitions from the
following sources (and that no debt financing other than the financing described
herein will be required in connection with the Transaction): (a) up to $2,200.0
million in senior secured credit facilities of the Borrower, comprised of (i) a
$750.0 million term loan B facility (the “OMX Term B Facility”), (ii) a $725.0
million term loan B facility (the “OMX Term B-1 Facility”), (iii) a revolving
credit facility of $75.0 million (the “Revolving Facility”, and together



--------------------------------------------------------------------------------

with the OMX Term B Facility and the OMX Term B-1 Facility, the “OMX
Facilities”) and (iv) a $650.0 million term loan B facility (the “PHLX Facility”
and together with the OMX Facilities, the “Credit Facilities”) and (b) such
other sources of financing (other than debt financing) that are reasonably
acceptable to us that will allow the Borrower to (i) acquire at least 66 2/3% of
the outstanding shares of Mexico (on a fully diluted basis) and (ii) consummate
the PHLX Acquisition (it being understood that the Borrower may, in its sole
discretion, elect to use cash on hand to finance any portion of the
Transaction). Notwithstanding anything to the contrary in the foregoing or
elsewhere in this Commitment Letter, at any time prior to the earlier of (i) a
draw under the PHLX Facility and (ii) the closing date of the OMX Acquisition,
the Borrower may, in its sole discretion, reallocate all or any portion of the
PHLX Facility to an increase in the amount of the OMX Term B-1 Facility;
provided, that, if the Borrower does not so reallocate the PHLX Facility and
(i) if the closing of the PHLX Acquisition occurs prior to the closing of the
OMX Acquisition, the PHLX Facility shall initially take the form of a
stand-alone term B loan agreement having terms specified herein as applicable to
the Term B-1 Facility, and shall subsequently be combined with the Term B-1
Facility concurrently with the initial borrowings thereunder on terms reasonably
satisfactory to the Lead Arrangers; or (ii) if the closing of the PHLX
Acquisition occurs after the closing of the OMX Acquisition, then the PHLX
Facility shall be a delayed draw term loan B facility; provided, further, that
if the OMX Facilities are provided under the Interim Loan Agreement, then the
PHLX Facility shall only take the form of a stand-alone term B loan agreement
having terms specified herein as applicable to the Term Loan B-1 Facility, and
shall not at any time be combined with the facilities provided under the Interim
Loan Agreement.

The Acquisitions, the entering into and funding of the OMX Facilities and the
PHLX Facility, as applicable, the refinancing of indebtedness in connection
therewith and the transactions related thereto are hereinafter collectively
referred to as the “Transaction.”

 

1. Commitments. In connection with the foregoing, (a) Bank of America is pleased
to advise you of its commitment to provide 50% of the aggregate principal amount
of each of the Credit Facilities, and JPMCB is pleased to advise you of its
commitment to provide 50% of the aggregate principal amount of each of the
Credit Facilities, in each case, having the terms set forth in Annex I and
subject only to the conditions set forth in Paragraph 5 of this letter and Annex
II, Annex III or Annex IV hereto, as applicable, (b) Bank of America will act as
the administrative agent (in such capacity, the “Administrative Agent”) for the
Credit Facilities and JPMCB will act as syndication agent for the credit
facilities, and (c) BAS and JPMorgan are pleased to advise you of their
willingness, as the joint lead arrangers and joint bookrunning managers (in such
capacities, the “Lead Arrangers”) for the Credit Facilities, to form a syndicate
of financial institutions and institutional lenders (including the Banks)
(collectively, the “Lenders”) in consultation with you for the Credit
Facilities. All capitalized terms used and not otherwise defined herein shall
have the same meanings as specified therefor in Annex I, Annex II, Annex III and
Annex IV attached hereto (collectively, the “Summary of Terms” and, together
with this letter agreement, the “Commitment Letter”).

 

2.

Syndication. The Lead Arrangers intend to commence syndication of the Credit
Facilities promptly after your acceptance of the terms of this Third Amended and
Restated Commitment Letter and the Third Amended and Restated Fee Letter, and
the commitment of the Banks hereunder shall be reduced dollar-for-dollar as and
when corresponding commitments are received; provided that no such assignment on
or prior to the closing date of the OMX Acquisition shall novate or relieve Bank
of America or JPMCB of its respective commitment hereunder with respect to the
Credit Facilities until after the closing date of the OMX Acquisition, and,
unless the Borrower agrees otherwise in writing, Bank of America and JPMCB shall
retain exclusive control over all rights and obligations with respect to its
commitment under this Commitment Letter including all rights with respect to
consents, modifications and amendments, until the closing date

 

-2-



--------------------------------------------------------------------------------

 

of the OMX Acquisition has occurred and the extensions of credit to be made on
such date as contemplated hereby have been made. You agree to actively assist
the Lead Arrangers in achieving a syndication of the Credit Facilities that is
reasonably satisfactory to the Lead Arrangers and you, and the Lead Arrangers
agree to consult with you in connection therewith. Such assistance shall include
(a) your providing the Lead Arrangers and the Lenders with all information with
respect to the Borrower and the Transaction as the Lead Arrangers may reasonably
request (and your using commercially reasonable efforts to provide information
with respect to Mexico and PHLX), (b) your assistance in the preparation of a
customary Information Memorandum to be used in connection with the syndication
of the Credit Facilities (the “Information Materials”), (c) your using your
commercially reasonable efforts to ensure that the syndication efforts of the
Lead Arrangers benefit materially from your existing lending relationships and,
to the extent practicable, the existing lending relationships of Mexico and PHLX
and (d) making the officers and advisors of the Borrower (and using commercially
reasonable efforts to make officers and advisors of Mexico and PHLX) available
from time to time and at times mutually agreed upon at one or more meetings of
prospective Lenders.

You hereby agree to use commercially reasonable efforts to (i) cause the
Information Memorandum to be used in connection with the syndication of the
respective Credit Facilities to be completed no less than 30 consecutive days
prior to the initial funding of the respective Credit Facilities, (ii) cause a
meeting of prospective Lenders to be held no less than 25 consecutive days prior
to the initial funding of the respective Credit Facilities and (iii) obtain
updated corporate/corporate family debt ratings and a debt rating of the
respective Credit Facilities from each of Moody’s Investors Service Inc.
(“Moody’s”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
(“S&P”) no less than 25 consecutive days prior to the initial funding of the
Credit Facilities (it being understood that if the PHLX Acquisition closes prior
to the OMX Acquisition, you shall obtain stand-alone ratings for both the PHLX
Facility and the Credit Facilities). With regards to the periods described in
(i), (ii) and (iii) of the preceding sentence, such periods shall be exclusive
of the periods from and including December 19, 2007 through and including
January 2, 2008 and from and including July 2, 2008 through and including
July 6, 2008. Without limiting your obligation to assist with syndication
efforts as set forth herein, each Bank agrees that completion of syndication is
not a condition precedent to its commitment hereunder.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Credit Facilities in consultation with you,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments among the Lenders. You agree that Bank of America
will have “left” placement in any and all marketing materials or other
documentation used in connection with the Credit Facilities and will hold the
leading role and responsibilities conventionally understood to be associated
with such name placement. It is understood that no Lender participating in the
Credit Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein and in the Summary of Terms. It
is also understood and agreed that the distribution of the fees among the
Lenders will be determined by the Lead Arrangers after consultation with you.

 

3.

Information Requirements. You hereby represent, warrant and covenant that, to
the best of your knowledge, (a) all information, other than Projections (as
defined below), that has been or is hereafter made available to the Lead
Arrangers or any of the Lenders by you or any of your representatives (or on
your or their behalf) in connection with any aspect of the Transaction, as
supplemented as contemplated herein and taken as a whole (the “Information”), is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not materially
misleading and (b) all financial projections concerning the Borrower that have
been or are hereafter made available to the Lead Arrangers or any of the Lenders
by the Borrower

 

-3-



--------------------------------------------------------------------------------

 

or its representatives (or on their behalf) (the “Projections”) have been or
will be prepared in good faith based upon assumptions that are reasonable at the
time made. You agree to supplement the Information and the Projections from time
to time until the closing of the Acquisitions so that the representation,
warranty and covenant in the immediately preceding sentence is correct in all
material respects on the closing of the Acquisitions. In issuing this commitment
and in arranging and syndicating the Credit Facilities, we are and will be using
and relying on the Information and the Projections without independent
verification thereof. The Information and Projections provided to the Lead
Arrangers prior to the date hereof are hereinafter referred to as the
“Pre-Commitment Information.”

You acknowledge that (a) the Agents on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such Lenders, “Public
Lenders” and all other Lenders, “Private Lenders”). If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom, provided that your obligation to confirm the absence of MNPI
therefrom shall not arise until such time as we have (i) provided you a
reasonable opportunity to review such Public Information Materials and (ii) made
any deletions from such Public Information Materials as you may recommend upon
completion of such review. In addition, at our request, you shall identify
Public Information Materials by clearly and conspicuously marking the same as
“PUBLIC.”

You agree that the Agents on your behalf may distribute the following documents
to all prospective Lenders, unless you advise each Agent in writing (including
by email) within a reasonable time prior to their intended distributions that
such material should only be distributed to prospective Private Lenders:
(a) administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Facilities and (c) drafts and final versions of definitive
documents with respect to the Facilities. If you advise us that any of the
foregoing items should be distributed only to Private Lenders, then the Agents
will not distribute such materials to Public Lenders.

 

4. Fees and Indemnities. As consideration for the Banks’ commitments hereunder
you agree to pay the fees set forth in the Third Amended and Restated Fee Letter
dated as of the date hereof (the “Third Amended and Restated Fee Letter”) among
the parties hereto, if, as and when required thereby. Whether or not the closing
of either Acquisition occurs, you also agree to reimburse the Agents from time
to time on demand, upon presentation of a reasonably detailed summary statement,
for all reasonable and documented out-of-pocket fees and expenses including, but
not limited to, the reasonable fees, disbursements and other charges of Cahill
Gordon & Reindel LLP, as counsel to the Lead Arrangers and the Administrative
Agent, and of any special and local counsel to the Lenders approved by the
Borrower and retained by the Lead Arrangers, and reasonable and documented
out-of-pocket due diligence expenses (collectively, the “Expenses”) incurred in
connection with the Credit Facilities, the syndication thereof and the
preparation of the definitive documentation therefor.

 

-4-



--------------------------------------------------------------------------------

You also agree to indemnify and hold harmless each Agent, each other Lender and
each of their affiliates and their officers, directors, employees, agents,
advisors and other representatives (each an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party by any third party or by the Borrower or any subsidiary thereof, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) the Transaction, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party or any
affiliates controlled by such Indemnified Party or any of their respective
officers, directors, employees, agents, advisors or other representatives. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you or your subsidiaries or
affiliates or to your or their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the Transaction for
special, indirect, consequential or punitive damages. It is further agreed that
the Banks shall only have liability to you (as opposed to any other person), and
that the Banks shall be liable solely in respect of their own commitment to the
Credit Facilities on a several, and not joint, basis with any other Lender.
Notwithstanding any other provision of this Third Amended and Restated
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems. The
foregoing expense reimbursement and indemnity provisions shall be superseded in
each case by the applicable provisions contained in the definitive financing
documentation upon execution thereof and shall thereafter have no further force
and effect (unless the Interim Loan Facility (as defined in Paragraph 8) is
utilized, in which case this Paragraph 4 shall remain in full force and effect).

 

5.

Conditions to Financing. The commitment of the Banks in respect of the (A) OMX
Facilities and the undertaking of BAS and JPMorgan to provide the related
services described herein are subject only to, (i) if the OMX Acquisition is
effected by means of the Tender Offer Acquisition, the satisfaction of each of
the conditions set forth in Annex II hereto and (ii) if the OMX Acquisition is
effected by means of the Dover Acquisition, the satisfaction of each of the
conditions set forth in Annex III hereto and (B) PHLX Facility and the
undertaking of BAS and JPMorgan to provide the related services described herein
are subject only to (i) the satisfaction of each of the conditions set forth in
Annex IV hereto. Our commitments are also subject to the following conditions
precedent: (a) you shall have accepted the separate Third Amended and Restated
Fee Letter addressed to you as provided therein for the Credit Facilities and
you shall have paid all applicable fees and expenses (including the reasonable
fees and disbursements of counsel) that are due thereunder and (b) from the date
hereof until the closing of the OMX Acquisition (or the termination of the
commitments hereunder to finance the OMX Acquisition) (i) unless otherwise
consented to by BAS and JPMorgan, there shall be no incurrence of any third
party funded indebtedness by the Borrower or any of its subsidiaries (excluding
the Credit Facilities and ordinary course indebtedness in the day to day
operations of the business of the Borrower and the subsidiaries consistent with
past practice) and the Borrower and its subsidiaries shall not have obtained any
commitments for any such financing, (ii) neither the Borrower nor any of its
subsidiaries shall have consummated any acquisition (other than the Acquisitions
and the acquisition of the Boston Stock Exchange and excluding ordinary course
cash management and ordinary course acquisitions of assets in connection with
the day to day operation of the business of the Borrower and its subsidiaries)
or joint ventures (other than the DIFX Transaction (as defined in the Dover

 

-5-



--------------------------------------------------------------------------------

 

Letter Agreement)) or entered into any agreements or letters of intent to do the
same (other than acquisitions and joint ventures involving aggregate
consideration payable by the Borrower and its subsidiaries not in excess of
$100.0 million and that consist of the acquisition or formation of any person
which either (A) had positive EBITDA for the most recent four quarter period
prior to the date of acquisition or formation or (B) in accordance with
management projections, is expected to generate positive EBITDA for the twelve
month period immediately following the date of such acquisition or formation)
and (iii) there shall be no more than an amount to be agreed among the Banks and
the Borrower expended by the Borrower in respect of dividends and share
repurchases. Additionally, prior to and during the syndication of the Credit
Facilities, unless otherwise consented to by BAS and JPMorgan, there shall be no
competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Borrower or any of its subsidiaries that would
negatively impair the syndication.

 

6. Confidentiality and Other Obligations. This Third Amended and Restated
Commitment Letter and the Third Amended and Restated Fee Letter and the contents
hereof and thereof are confidential and, except for the disclosure hereof or
thereof on a confidential basis to your officers, directors, employees, agents,
advisors and other representatives (including accountants, attorneys and other
professional advisors retained in connection with the Transaction), may not be
disclosed in whole or in part to any person or entity without our prior written
consent; provided, however, it is understood and agreed that you may disclose
this Third Amended and Restated Commitment Letter (including the Summary of
Terms) but not the Third Amended and Restated Fee Letter (a) in filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges, (b) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (including, without
limitation, the Swedish Takeover Rules issued by the Swedish Industry and
Commerce Stock Exchange Committee), (c) to Mexico, PHLX and their respective
officers, directors, employees, agents, advisors and other representatives,
(d) upon the request or demand of any regulatory authority having jurisdiction
over you, and (e) by way of description of the Credit Facilities (excluding
anything contained in the Third Amended and Restated Fee Letter) in any press
releases, prospectuses or other documentation issued in connection with the
Acquisitions.

You acknowledge that the Agents or their affiliates may be providing financing
or other services to parties whose interests may conflict with yours. The Agents
and their affiliates will treat as confidential all confidential information
provided to the Agents by or on behalf of you hereunder and neither use or
disclose such information; provided that nothing herein shall prevent the Agents
or their respective affiliates from disclosing any such information (a) pursuant
to the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process, (b) upon the request or demand of any regulatory
authority having jurisdiction over it (in which case such Agent agrees to inform
you promptly thereof), (c) to the extent that such information becomes publicly
available other than by reason of disclosure by it or its affiliates in
violation of this paragraph, (d) to its affiliates and to its and their
respective employees, legal counsel, independent auditors and other experts or
agents on a confidential, “need-to-know” basis, (e) to assignees or participants
or potential assignees or participants who agree to be bound by the terms of
this paragraph or substantially similar confidentiality provisions, or (f) for
purposes of establishing a “due diligence” defense.

By the same token, the Agents will not make available to you confidential
information that they have obtained or may obtain from any other customer. In
connection with the services and transactions contemplated hereby, you agree
that the Agents are permitted to access, use and share with any of their bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives,
any information concerning the Companies or any of their respective affiliates
that is or may come into the possession of the Agents or any of such affiliates
on a confidential “need-to-know” basis.

 

-6-



--------------------------------------------------------------------------------

In connection with all aspects of each transaction contemplated by this letter,
you acknowledge and agree, and acknowledge your affiliates’ understanding, that:
(i) the Credit Facilities and any related arranging or other services described
in this letter is an arm’s-length commercial transaction between you and your
affiliates, on the one hand, and the Agents, on the other hand, and you are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated by this letter; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Agents is and has been acting solely as a
principal and is not acting as an agent or fiduciary, for you or any of your
affiliates, stockholders, creditors or employees or any other party; (iii) none
of the Agents has assumed or will assume an advisory or fiduciary responsibility
in your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Agent has advised or is currently advising you or your affiliates on other
matters) and none of the Agents has any obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in this letter or any other written agreement between you
and any Agent or its affiliates; (iv) the Agents and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and your affiliates and the Agents have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship as a consequence of this Third Amended and Restated Commitment
Letter; and (v) the Agents have not provided any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby and
you have consulted your own legal, accounting, regulatory and tax advisors to
the extent you have deemed appropriate. You hereby waive and release, to the
fullest extent permitted by law, any claims that you may have against the Agents
with respect to any breach or alleged breach of fiduciary duty as a consequence
of this Third Amended and Restated Commitment Letter.

The Agents hereby notify you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), each of them is required to obtain, verify and record information that
identifies you, which information includes your name and address and other
information that will allow the Agents, as applicable, to identify you in
accordance with the Act.

 

7. Survival of Obligations. The provisions of numbered paragraphs 3 (other than
the first paragraph thereof), 4 and 6 shall remain in full force and effect
regardless of whether any definitive documentation for the Credit Facilities
shall be executed and delivered and notwithstanding the termination of this
Third Amended and Restated Commitment Letter or any commitment or undertaking of
any Agent.

 

8.

Interim Loan Agreement. The parties agree to negotiate in good faith the
definitive documentation for the Credit Facilities consistent with the Summary
of Terms, and it is understood and agreed by the parties that the Credit
Facilities will only be provided pursuant to definitive, signed documentation
(the “Credit Documentation”) mutually agreed to by the parties hereto. In the
event that such documentation for the OMX Facilities is not negotiated and
signed by the earlier of the closing date of the OMX Acquisition and the date
the Offer is launched, the parties agree to execute and deliver the Interim Loan
Agreement in the form attached as Annex V hereto (the “Interim Loan Agreement”)
and, in the event any amount is borrowed under the Interim Loan Agreement, the
Interim Loan Agreement shall constitute the “OMX Facilities” for all purposes of
this letter and the Third Amended and Restated Fee Letter. It is agreed that the
loans made under the Interim Loan Agreement shall have the same Guarantors and
Collateral as provided in Annex I hereto; provided that, to the extent any such
Collateral (other than the pledge and perfection of

 

-7-



--------------------------------------------------------------------------------

 

the security interests in the capital stock of wholly-owned domestic
subsidiaries held by the Borrower and such Guarantors (to the extent required
under Annex I hereto) and other assets pursuant to which a lien may be perfected
by the filing of a financing statement under the Uniform Commercial Code) is not
provided prior to the date of the closing date of the OMX Acquisition after your
use of commercially reasonable efforts to do so, the delivery of such Collateral
shall not constitute a condition precedent to the availability of the OMX
Facilities on the closing date of the OMX Acquisition but shall be required to
be delivered after the closing date of the OMX Acquisition pursuant to
arrangements and timing to be mutually agreed. The parties hereby agree that the
Interim Loan Agreement dated August 1, 2007 among the Agents and you shall be of
no further force or effect and shall hereby be rescinded.

 

9. Miscellaneous. This Third Amended and Restated Commitment Letter and the
Third Amended and Restated Fee Letter may be executed in multiple counterparts
and by different parties hereto in separate counterparts, all of which, taken
together, shall constitute an original. Delivery of an executed counterpart of a
signature page to this Third Amended and Restated Commitment Letter or the Third
Amended and Restated Fee Letter by telecopier shall be effective as delivery of
a manually executed counterpart thereof.

This Third Amended and Restated Commitment Letter and the Third Amended and
Restated Fee Letter shall be governed by, and construed in accordance with, the
laws of the State of New York. Each of you and the Agents hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Third Amended and Restated Commitment Letter (including, without
limitation, the Summary of Terms), the Third Amended and Restated Fee Letter,
the Transaction and the other transactions contemplated hereby and thereby or
the actions of the Agents in the negotiation, performance or enforcement hereof.
Each of you and the Agents hereby irrevocably submits to the jurisdiction of any
New York State court or Federal court sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Third Amended and Restated Commitment Letter
(including, without limitation, the Summary of Terms), the Third Amended and
Restated Fee Letter, the Transaction and the other transactions contemplated
hereby and thereby and irrevocably agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined in any such court. Each
of you and the Agents waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of the venue of
any such suit, action or proceedings brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

This Third Amended and Restated Commitment Letter, together with the Summary of
Terms and the Third Amended and Restated Fee Letter, embodies the entire
agreement and understanding among us, you and your and its affiliates with
respect to the Credit Facilities and supersedes all prior agreements and
understandings relating to the subject matter hereof. Those matters that are not
covered or made clear herein or in the Summary of Terms or the Third Amended and
Restated Fee Letter are subject to mutual agreement of the parties. No party has
been authorized by the Agents to make any oral or written statements that are
inconsistent with this Third Amended and Restated Commitment Letter.

This Third Amended and Restated Commitment Letter is not assignable by you
without our prior written consent and is intended to be solely for the benefit
of the parties hereto and the Indemnified Parties.

All commitments and undertakings of the Agents under this Third Amended and
Restated Commitment Letter will expire at 6:00 p.m. (New York City time) on
November 7, 2007 unless you execute this Third Amended and Restated Commitment
Letter as provided below and the Third Amended

 

-8-



--------------------------------------------------------------------------------

and Restated Fee Letter as provided therein to accept such commitments and
return them to us prior to that time. Thereafter, all accepted commitments and
undertakings of the Agents hereunder with respect to (i) the OMX Facilities,
will expire on the earliest of (a) April 15, 2008, unless the closing date of
the OMX Acquisition occurs on or prior thereto, and (b) the closing date of the
OMX Acquisition (subject to the obligation of the Agents hereunder to make the
Credit Facilities available on the closing date of the OMX Acquisition) and
(ii) the PHLX Facility, will expire on the earliest of (a) July 31, 2008, unless
the closing of the PHLX Acquisition shall occur on or prior thereto and (b) the
closing date of the PHLX Acquisition (subject to the obligation of the Agents
hereunder to make the PHLX Facility available on the closing date of the PHLX
Acquisition) and (c) the closing date of the OMX Acquisition if the OMX
Facilities contemplated by Annex I are entered into and the PHLX Facility is
available thereunder on the terms and conditions described in Annex I.

[The remainder of this page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

Very truly yours,

BANK OF AMERICA, N.A.

LOGO [g17549ex10_1-page10.jpg]

BANC OF AMERICA SECURITIES LLC

LOGO [g17549ex10_1page10.jpg]

PROJECT TERRA

THIRD AMENDED AND RESTATED COMMITMENT LETTER



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A. By:  

LOGO [g17549img_02.jpg]

Name:   GARY L. SPEVACK Title:  

Vice President

JPMorgan Chase Bank, N.A.

 

J.P. MORGAN SECURITIES INC. By:  

LOGO [g17549img_03.jpg]

Name:   STATHIS KARANIKOLAIDIS Title:   VICE PRESIDENT

PROJECT TERRA

THIRD AMENDED AND RESTATED COMMITMENT LETTER



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

THE NASDAQ STOCK MARKET, INC. By:   LOGO [g17549img_04.jpg] Name:   Ron Hassen
Title:   SVP and Controller

PROJECT TERRA

THIRD AMENDED AND RESTATED COMMITMENT LETTER



--------------------------------------------------------------------------------

ANNEX I

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:

The NASDAQ Stock Market, Inc. (the “Borrower”). The Borrower and its
subsidiaries are collectively referred to herein as the “Companies.”

 

Guarantors:

The Credit Facilities will be guaranteed by each of the existing and future
direct and indirect material wholly-owned domestic subsidiaries of the Borrower
(the “Guarantors”), other than any subsidiary set forth in the exclusions to the
definition of “Subsidiary Loan Party” in the Credit Agreement, dated
November 20, 2006 among the Borrower, the lenders party thereto and Bank of
America (the “November Credit Agreement”) and excluding certain subsidiaries of
PHLX and the Boston Stock Exchange which are prohibited by regulatory
requirements from guaranteeing the Credit Facilities.

Administrative and

Collateral Agent:

Bank of America will act as administrative and collateral agent for the Lenders
(the “Administrative Agent”).

Joint Lead Arrangers

and Joint Book Managers:

Banc of America Securities LLC (“BAS”) and J.P. Morgan Securities Inc. will act
as joint lead arrangers and joint bookrunning managers for the Credit Facilities
(the “Lead Arrangers”).

 

Syndication Agent:

JPMCB will act as syndication agent for the Credit Facilities.

Senior Secured Credit

Facilities Lenders:

Bank of America, JPMCB and other banks, financial institutions and institutional
lenders acceptable to the Lead Arrangers and selected in consultation with the
Borrower.

 

Senior Secured Credit Facilities:

An aggregate principal amount of up to $2,200.0 million will be available
through the following facilities:

 

 

Term Loan B Facility: a $750.0 million term loan B facility (the “Term Loan B
Facility”), all of which will be drawn on the closing date of the OMX
Acquisition.

 

 

Term Loan B-1 Facility: a $1,375.0 million term loan B facility (the “Term Loan
B-1 Facility” together with the Term Loan B Facility, the “Term Loan
Facilities”) consisting of a $725.0 million term loan B facility allocated to
the OMX Acquisition (the “OMX Term Loan B-1 Facility”) and a $650.0 million term

 

Annex I-1



--------------------------------------------------------------------------------

 

B loan facility allocated to the PHLX Acquisition (the “PHLX Facility”). The
portion of the Term Loan B-1 Facility that remains unused on the closing date of
the OMX Acquisition (other than the PHLX Facility) will be available on a
delayed draw basis to for a period of time to be mutually agreed to provide
solely for the acquisition of shares of Mexico not acquired on the closing date
of the OMX Acquisition (or to repay draws on or “cash collateralize” the
Borrower’s obligations with respect to the letter of credit or bank guaranty
described below under “Covenants”) and to refinance existing debt of Mexico and
its subsidiaries and the PHLX Facility will be available on a delayed draw basis
until July 31, 2008 solely to finance the PHLX Acquisition and to refinance
existing debt of PHLX and its subsidiaries; provided that at any time prior to
the earlier of (i) a draw under the PHLX Facility and (ii) the closing date of
the OMX Acquisition, the Borrower may, in its sole discretion, reallocate all or
any portion of the PHLX Facility to an increase in the amount of the OMX Term
Loan B-1 Facility; provided, however, that if the Borrower does not so
reallocate the PHLX Facility and (i) if the closing of the PHLX Acquisition
occurs prior to the closing of the OMX Acquisition, the PHLX Facility shall
initially take the form of a stand-alone term B loan agreement having terms
specified herein as applicable to the Term Loan B-1 Facility, and shall, to the
extent contemplated by the Commitment Letter, subsequently be combined with the
Term Loan B-1 Facility concurrently with the initial borrowings thereunder on
terms reasonably satisfactory to the Lead Arrangers; and (ii) if the closing of
the PHLX Acquisition occurs after the closing of the OMX Acquisition, then the
PHLX Facility shall be a delayed draw term B facility. There will be an unused
commitment fee per annum (calculated on a 360-day basis) for such delayed draw
commitments in an amount to be agreed.

 

 

Revolving Credit Facility: a $75.0 million revolving credit facility (the
“Revolving Credit Facility”), available from time to time until the fifth
anniversary of the closing date of the OMX Acquisition, and to include a
sublimit to be determined for the issuance of standby letters of credit (each a
“Letter of Credit”) and a sub-limit for swingline loans (each a “Swingline
Loan”). Letters of Credit will be initially issued by Bank of America and/or
JPMCB (in such capacity, the “Issuing Bank”), and each of the Lenders under the
Revolving Credit Facility will purchase an irrevocable and unconditional
participation in each Letter of Credit and each Swingline Loan. No more than an
amount to be agreed of the Revolving Credit Facility will be drawn on the
closing date of the OMX Acquisition.

 

Available Currencies:

The Revolving Credit Facility will be available in U.S. dollars, euros, Swedish
kronor and/or a combination thereof, as determined by the Borrower and the
Agent.

 

Annex I-2



--------------------------------------------------------------------------------

Swingline Option:

Swingline Loans will be made available on a same day basis in an aggregate
amount not exceeding an amount to be agreed and in minimum amount of $500,000.
The Borrower must repay each Swingline Loan in full no later than ten
(10) business days after such loan is made.

 

Uncommitted Increases:

The definitive documentation of the Credit Facilities will permit, on one or
more occasions, the Borrower to add additional first priority term or
commitments for revolving loans under an existing or new tranche under the Term
Loan B Facility or the Revolving Facility (in either case, the “Incremental
Senior Secured Loans”) up to an aggregate amount of $400.0 million to use for
working capital or general corporate purposes, including permitted acquisitions,
stock buy-backs (subject to limitations to be mutually agreed) and refinancing
of existing debt; provided that (i) no default or event of default exists or
would exist after giving pro forma effect thereto, (ii) the loans under any
Incremental Senior Secured Loans shall mature no earlier than, and have a
weighted average life to maturity no shorter than, the Term Loan Facilities, and
the Incremental Senior Secured Loans shall otherwise not rank prior to the Term
Loan Facilities with respect to mandatory prepayments and other payment rights,
(iii) documentation in respect thereof shall otherwise be reasonably
satisfactory to the Administrative Agent and the Borrower and (iv) neither the
interest rate nor the effective yield on the Incremental Senior Secured Loans
shall be greater than the interest rate on the loans under the Term Loan B
Facility. The Borrower may seek commitments from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion) and
additional financial institutions who shall thereupon become Lenders. The
definitive documentation of the Credit Facilities shall be amended to give
effect to the Incremental Senior Secured Loans by documentation executed by the
lender or lenders making the commitments with respect to the Incremental Senior
Secured Loans, the Administrative Agent and the Borrower, and without the
consent of any other Lender.

 

Purpose:

The proceeds of the Credit Facilities shall be used (i) to finance the
Acquisitions; (ii) to pay fees and expenses incurred in connection with the
Transaction; (iii) repay all existing bank indebtedness of the Borrower and
certain indebtedness of Mexico and PHLX and their respective subsidiaries; and
(iv) to provide ongoing working capital and for other general corporate purposes
of the Borrower and its subsidiaries.

 

Closing Date:

On or before April 15, 2008 for the OMX Facilities and on or before July 31,
2008 for the PHLX Facility.

 

Interest Rates:

The interest rates per annum (calculated on a 360-day basis) applicable to the
Credit Facilities will be, at the option of the Borrower, (i) LIBOR plus the
Applicable Margin (as hereinafter defined)

 

Annex I-3



--------------------------------------------------------------------------------

or (ii) the Alternate Base Rate (to be defined as the higher of (x) the Bank of
America prime rate and (y) the Federal Funds rate plus 0.50%) plus the
Applicable Margin.

 

 

The Applicable Margin means (a) with respect to the Revolving Credit Facility
(i) for the first three months after the closing date of the OMX Acquisition,
1.75% in the case of LIBOR advance and 0.75% in the case of Alternate Base Rate
advances, and (ii) thereafter, a percentage per annum to be determined in
accordance with a performance pricing grid to be agreed, and (b) with respect to
the Term Loan Facilities, 1.75% in the case of LIBOR advance and 0.75% in the
case of Alternate Base Rate advances.

 

 

The Borrower may select interest periods of one, two, three or six months (or 9
or 12 months if the Lenders agree) for LIBOR advances. Interest shall be payable
at the end of the selected interest period, but no less frequently than
quarterly.

 

 

During the continuance of any payment default under the loan documentation, the
Applicable Margin on all overdue amounts owing under the loan documentation
shall increase by 2% per annum.

 

Commitment Fee:

Commencing on the closing date of the OMX Acquisition, a commitment fee of
0.50% per annum (calculated on a 360-day basis), shall be payable on the actual
unused portions of the Revolving Credit Facility, such fee to be payable
quarterly in arrears and on the date of termination or expiration of the
commitments.

Calculation of Interest

and Fees:

Other than calculations in respect of interest at the Alternate Base Rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year.

 

Letter of Credit Fees:

Letter of Credit fees equal to the Applicable Margin from time to time on
Revolving Credit LIBOR advances on a per annum basis will be payable quarterly
in arrears and shared proportionately by the Lenders under the Revolving Credit
Facility. In addition, a fronting fee of 0.25% per annum will be payable to the
Issuing Bank for its own account. Both the Letter of Credit fees and the
fronting fees will be calculated on the amount available to be drawn under each
outstanding Letter of Credit.

 

Maturity:

Term Loan Facilities: six years after the closing date of the OMX Acquisition
(or, if any amount is funded under the PHLX Facility prior to the closing of the
OMX Acquisition, five years after the closing date of the PHLX Acquisition).
Revolving Credit Facility: five years after the closing date of the OMX
Acquisition.

 

Annex I-4



--------------------------------------------------------------------------------

Scheduled Amortization:

Term Loan Facilities: The Term Loan Facilities will be subject to quarterly
amortization of principal (in equal installments) in an annual amount equal 1%
of the aggregate original amount funded under the Term Loan Facilities (i.e.,
increased on a pro rata basis for any delayed draw borrowings) with the unpaid
balance of the Term Loan Facilities due at final maturity.

 

 

Revolving Credit Facility: Advances under the Revolving Credit Facility may be
made, and Letters of Credit may be issued, on a revolving basis up to the full
amount of the Revolving Credit Facility or the applicable sublimit.

Mandatory Prepayments

and Commitment Reductions:

In addition to the amortization set forth above, (a) net cash proceeds from
(i) sales of property and assets of the Borrower and its subsidiaries (but
excluding (x) sales of inventory in the ordinary course of business and
(y) other exceptions to be agreed in the loan documentation) and (ii) casualty
and condemnation proceeds, in each case with other exceptions and thresholds to
be mutually agreed and including a 100% reinvestment right if reinvested or
committed to reinvest within 365 days of such sale or disposition, and if
committed to be reinvested, so long as such reinvestment is actually completed
within 180 days thereafter; (b) net cash proceeds from the issuance or
incurrence after the closing date of the OMX Acquisition (or, if any amount is
funded under the PHLX Facility prior to the closing of the OMX Acquisition, five
years after the closing date of the PHLX Acquisition) of additional debt of the
Borrower or any of its subsidiaries other than debt permitted under the loan
documentation and (c) 50% of Excess Cash Flow (to be defined in the loan
documentation) of the Borrower and its subsidiaries (with step-downs to be
agreed upon) shall be applied to the prepayment of (and permanent reduction of
the commitments under) the Credit Facilities in the following manner: first,
ratably to the principal repayment installments of each of the Term Loan
Facilities in direct order of maturity and, second, to the Revolving Credit
Facility.

Optional Prepayments and

Commitment Reductions:

The Credit Facilities may be prepaid at any time in whole or in part without
premium or penalty, except that any prepayment of LIBOR advances other than at
the end of the applicable interest periods therefor shall be made with
reimbursement for any funding losses and redeployment costs of the Lenders
resulting therefrom. Each such prepayment of the Term Loan Facilities shall be
applied ratably to the principal repayment installments of the Term Loan
Facilities on a pro rata basis. The unutilized portion of any commitment under
the Credit Facilities may be reduced or terminated by the Borrower at any time
without penalty.

 

Annex I-5



--------------------------------------------------------------------------------

Security:

The Borrower and each of the Guarantors shall grant to the Administrative Agent
(for its benefit and for the benefit of the Lenders) valid and perfected first
priority (subject to certain customary exceptions to be set forth in the loan
documentation) liens and security interests in all of the following
(collectively, the “Collateral”):

 

    (a)   all present and future shares of capital stock of (or other ownership
or profit interests in) each of its present and future subsidiaries (limited, in
the case of each foreign subsidiary, to 65% of the voting stock of each such
entity); provided that interests in certain joint ventures and non-wholly owned
subsidiaries which cannot be pledged without the consent of one or more
third-parties will not be required to be pledged;     (b)   all present and
future intercompany debt of the Borrower and each other Guarantor;     (c)   all
of the present and future property and assets, real and personal, of the
Borrower and each Guarantor, including, but not limited to, equipment,
inventory, accounts receivable, certain owned real estate, deposit and bank
accounts, investment property, license rights, patents, trademarks, trade names,
copyrights, other intellectual property and other general intangibles, insurance
proceeds and instruments; and     (d)   all proceeds and products of the
property and assets described in clauses (a), (b) and (c) above.

 

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) fee owned real properties with a value of less than an amount to
be agreed (with any required mortgages being permitted to be delivered
post-closing) and all leasehold interests, (ii) motor vehicles and other assets
subject to certificates of title, letter of credit rights and commercial tort
claims, (iii) pledges and security interests prohibited by law or prohibited by
agreements containing anti-assignment clauses not overridden by the UCC or other
applicable law, (iv) assets specifically requiring perfection through control
agreements, (v) assets as to which granting or perfecting such security interest
would violate any applicable law, regulatory requirement or contract, and
(vi) those assets as to which the Agent and the Borrower reasonably determine
that the costs of obtaining a security interest in such assets are excessive in
relation to the benefits to the Lenders of the security afforded thereby.

 

Annex I-6



--------------------------------------------------------------------------------

 

The Collateral shall ratably secure the relevant party’s obligations in respect
of the Credit Facilities, any interest rate swap or other hedging arrangement,
treasury management agreement or similar agreement with a Lender or an affiliate
of a Lender.

 

 

Notwithstanding anything to the contrary set forth herein, the proceeds from any
disposition of Collateral during the existence of an event of default or in
connection with a dissolution, liquidation or other similar proceeding shall be
applied to repay (and/or cash collateralize) the Revolving Credit Facility and
Letters of Credit (and any interest rate swap or other hedging arrangement,
treasury management agreement or similar agreement with a Lender or affiliate of
a Lender) before such proceeds are applied to repay the Term Loan Facilities.

 

Initial Conditions Precedent:

The initial borrowing under (i) the OMX Facilities will be subject, in the case
of the Tender Offer Acquisition, only to the conditions precedent set forth in
Annex II to the Third Amended and Restated Commitment Letter and delivery of a
borrowing notice, and in the case of the Dover Acquisition, only to the
conditions precedent set forth in Annex III to the Third Amended and Restated
Commitment Letter and delivery of a borrowing notice and (ii) the PHLX Facility
will be subject only to the conditions precedent set forth in Annex IV to the
Third Amended and Restated Commitment Letter and delivery of a borrowing notice.

Conditions Precedent to Each

Subsequent Borrowing Under the

Senior Secured Credit Facilities:

Each borrowing or issuance or renewal of a Letter of Credit under the Credit
Facilities (other than as contemplated under “—Initial Conditions Precedent” as
set forth above) will be subject to satisfaction of the following conditions
precedent: (i) all of the representations and warranties in the loan
documentation shall be materially correct and (ii) no defaults or Events of
Default shall have occurred and be continuing.

Representations and

Warranties:

Substantially similar to and limited to the representations and warranties set
forth in the November Credit Facility, with such modifications as are reasonable
and appropriate in light of the Transaction, subject to materiality qualifiers,
thresholds and exceptions to be negotiated.

 

Covenants:     (a)   Affirmative Covenants: Substantially similar and limited to
the affirmative covenants set forth in the November Credit Facility, with such
modifications as are reasonable and appropriate in light of the Transaction, and
subject to materiality qualifiers, thresholds and exceptions to be negotiated.
In addition, there shall be a covenant that the Borrower use commercially
reasonable efforts to refinance outstanding third party debt of Mexico in an
amount to be mutually agreed upon (other than any

 

Annex I-7



--------------------------------------------------------------------------------

      working capital facilities and hedging arrangements in amounts to be
mutually agreed upon) as soon as practicable after the closing date of the OMX
Acquisition.     (b)   Negative Covenants: Substantially similar and limited to
the negative covenants set forth in the November Credit Facility, with such
modifications as are reasonable and appropriate in light of the Transaction,
subject to materiality qualifiers, thresholds and exceptions to be negotiated,
including incurrence-based baskets to be agreed. In addition, the Borrower shall
be permitted to obtain a letter of credit or bank guaranty (and provide liens in
connection therewith on assets to be mutually agreed upon) in an aggregate
amount sufficient to pay the minority shareholders in accordance with the
applicable procedures under Chapter 22 of the Swedish Companies Act and will use
loans under the Term Loan B-1 Facility to promptly repay any draws on such
letter of credit or bank guaranty (or to “cash collateralize” its obligations
prior to any draw).     (c)   Financial Covenants: Maximum total leverage ratio
and interest coverage ratio maintenance covenants to be mutually agreed.

 

Interest Rate Protection:

Within 180 days after the closing date of the OMX Acquisition, the Borrower
shall enter into interest rate swap contracts with terms and conditions and with
a counterparty reasonably satisfactory to the Administrative Agent covering such
amount of consolidated funded debt (including convertible debt and other fixed
rate debt) for borrowed money such that at least 30% of the aggregate principal
amount of consolidated funded debt for borrowed money of the Borrower and its
subsidiaries is subject to interest rate swap contracts providing for effective
payment of interest on a fixed rate basis or bears interest at fixed rates for a
period of at least two years from the funding date.

 

Events of Default:

Usual and customary for a transaction of this type, and limited to the
following: (i) nonpayment of principal, interest, fees or other amounts;
(ii) any representation or warranty proving to have been materially incorrect
when made or confirmed; (iii) failure to perform or observe covenants set forth
in the loan documentation within a specified period of time, where customary and
appropriate, after notice or knowledge of such failure; (iv) cross-defaults and
cross-acceleration to other indebtedness in an amount to be agreed;
(v) bankruptcy and insolvency defaults (with grace period for involuntary
proceedings); (vi) monetary judgment defaults in an amount to be agreed and
material non-monetary judgment defaults; (vii) actual or asserted impairment of
loan documentation or security; (viii) Change of Control (to be defined); and
(ix) customary ERISA defaults. There shall be a

 

Annex I-8



--------------------------------------------------------------------------------

 

customary “clean-up” period for any default with respect to Mexico and/or any of
its subsidiaries in a manner similar to that provided in the November Credit
Agreement. Notwithstanding anything in the Commitment Letter or this Annex I to
the contrary, if the OMX Facility is entered into prior to the closing of the
PHLX Acquisition, the commitments in respect of the PHLX Facility under the
Credit Facilities may not be terminated by the Administrative Agent or the
Lenders as a result of an Event of Default other than under clause (i),
(v) (solely as it relates to the Borrower) or (viii).

Assignments and

Participations:

Each Lender will be permitted to make assignments in minimum amounts to be
agreed to other financial institutions approved by the Administrative Agent and,
so long as no default has occurred, the Borrower, which approval shall not be
unreasonably withheld or delayed; provided, however, that neither the approval
of the Borrower nor the Administrative Agent shall be required in connection
with assignments to other Lenders or any of their affiliates (except that
consent of the Administrative Agent shall be required for such assignments of
any commitment or loan under the Revolving Credit Facility or any Letter of
Credit or Swingline Loan). Each Lender will also have the right, without consent
of the Borrower or the Administrative Agent, to assign (i) as security all or
part of its rights under the loan documentation to any Federal Reserve Bank and
(ii) all or part of its rights or obligations under the loan documentation to
any of its affiliates. Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate and
maturity date. An assignment fee of $3,500 will be charged with respect to each
assignment.

 

Waivers and Amendments:

Amendments and waivers of the provisions of the loan documentation will require
the approval of Lenders holding advances and commitments representing more than
50% of the aggregate advances and commitments under the Credit Facilities,
except that the consent of all of the Lenders be required with respect to, among
other things, (i) increases in commitment amounts, (ii) reductions of principal,
interest, or fees, (iii) extensions of scheduled maturities or times for
payment, (iv) releases of all or substantially all of the collateral or value of
the guarantees and (v) changes that impose any restriction on the ability of any
Lender to assign any of its rights or obligations.

 

Indemnification:

The Borrower will indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each Lender and each of their affiliates and their officers,
directors, employees, agents and advisors from and against all losses,
liabilities, claims, damages or expenses arising out of or relating to the
Transaction, the Credit Facilities, the Borrower’s use of loan proceeds or the
commitments, including, but not limited to, reasonable attorneys’ fees and
settlement costs on the same terms set forth in the Commitment Letter.

 

Annex I-9



--------------------------------------------------------------------------------

Governing Law:

New York.

 

Expenses:

The Borrower will pay all reasonable and documented out-of-pocket costs and
expenses associated with the preparation, due diligence, administration,
syndication and enforcement of all loan documentation, including, without
limitation, the legal fees and expenses of the Administrative Agent’s counsel,
regardless of whether or not the Credit Facilities are closed. The Borrower will
also pay the reasonable and documented out-of-pocket expenses of each Lender in
connection with the enforcement of any of the loan documentation related to the
Credit Facilities.

Counsel to the

Administrative Agent:

Cahill Gordon & Reindel LLP.

 

Miscellaneous:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction. The loan documentation will contain customary
increased cost, withholding tax, capital adequacy and yield protection
provisions.

 

Annex I-10



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

OMX FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

If the Acquisition is effected pursuant to the Tender Offer Acquisition, the
closing and the initial extension of credit under the OMX Facilities will be
subject solely to satisfaction of the conditions set forth in Section 5 of the
Commitment Letter and the following conditions precedent:

 

  1. The Transaction Agreement dated May 25, 2007 (as amended by the supplement
dated September 20, 2007 previously provided to us, the “Transaction Agreement”)
between the Borrower and Mexico shall have not been amended or modified in any
respect that is materially adverse to the Lenders without the consent of the
Lead Arrangers (which consent shall not be unreasonably withheld). The
conditions to the completion of the Offer (as defined in the Transaction
Agreement) set forth in the Transaction Agreement shall have been satisfied in
all material respects in accordance with the Transaction Agreement without any
waiver by the Borrower that is materially adverse to the Lenders unless the Lead
Arrangers shall have consented to such waiver, which consent shall not be
unreasonably withheld (it is understood and agreed that any amendments or
waivers to the conditions numbered 8 (material adverse change) and 9 (no
materially inaccurate disclosures) shall be deemed materially adverse to the
Lenders). Notwithstanding the foregoing, this condition shall be deemed to be
satisfied on the closing date of the OMX Acquisition if the terms of the
Transaction Agreement (as it may have been amended as permitted above) do not
permit the Borrower to withdraw the Offer on such date.

 

  2. The Offer is accepted to such an extent that the Borrower becomes the owner
of shares representing more than 66 % of the outstanding shares of Mexico on a
fully diluted basis.

 

  3. The Lenders shall have received certification as to the solvency of the
Borrower and each of its subsidiaries (on a consolidated basis and after giving
effect to the Transaction and the incurrence of indebtedness related thereto)
from the chief financial officer of the Borrower.

 

  4. The Lenders shall have received customary opinions of counsel to the
Borrower and the Guarantors (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the documents with
respect to the OMX Facilities, and as to the creation and perfection of the
liens granted thereunder on the Collateral) and of appropriate local counsel and
such corporate resolutions as the Lenders shall reasonably require.

 

  5.

All filings, recordations and searches necessary or desirable in connection with
the liens and security interests in the Collateral shall have been duly made;
and all filing and recording fees and taxes shall have been duly paid and any
surveys and title insurance, requested by the Administrative Agent with respect
to real property interests of

 

Annex II-1



--------------------------------------------------------------------------------

 

the Borrower and its subsidiaries shall have been obtained; provided that, to
the extent any Collateral (other than the pledge and perfection of the security
interests in the capital stock of wholly-owned domestic subsidiaries held by the
Borrower and the Guarantors (to the extent required under Annex I) and other
assets pursuant to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code) is not provided on the closing date
of the OMX Acquisition after your use of commercially reasonable efforts to do
so, the delivery of such Collateral shall not constitute a condition precedent
to the availability of the OMX Facilities on the closing date of the OMX
Acquisition but shall be required to be delivered after the closing date of the
OMX Acquisition pursuant to arrangements and timing to be mutually agreed.

 

  6. All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers (including the fees and expenses of counsel for the Administrative
Agent and the Lead Arrangers and local and special counsel for the
Administrative Agent and the Lead Arrangers) shall have been paid. The Borrower
shall have paid all items then due and payable under the Third Amended and
Restated Fee Letter.

 

  7. If the Credit Documentation is other than the Interim Loan Facility, the
negotiation, execution and delivery of definitive documentation with respect to
the OMX Facilities reasonably satisfactory to the Agents; provided that,
notwithstanding anything in this Third Amended and Restated Commitment Letter,
the Third Amended and Restated Fee Letter, the Credit Documentation or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the making of which
shall be a condition to availability of the OMX Facilities on the closing date
of the OMX Acquisition shall be (A) such of the representations made by Mexico
in the Transaction Agreement as are material to the interests of the Lenders,
but only to the extent that you have the right to terminate your obligations
under the Transaction Agreement as a result of a breach of such representations
in the Transaction Agreement and (B) the Specified Representations (as defined
below) and (ii) the terms of the Credit Documentation shall be in a form such
that they do not impair availability of the OMX Facilities on the closing date
of the OMX Acquisition if the other conditions set forth in this Annex II are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties relating to authorization, corporate power and
authority, the legal, valid and binding nature and enforceability of the Credit
Documentation, Federal Reserve margin regulations and the Investment Company
Act.

 

Annex II-2



--------------------------------------------------------------------------------

ANNEX III

CONDITIONS PRECEDENT TO CLOSING

OMX FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.

If the Acquisition is effected pursuant to the Dover Acquisition, the closing
and the initial extension of credit under the OMX Facilities will be subject
solely to satisfaction of the following conditions precedent:

 

  1. The Borrower and Dover shall have entered into the Dover Letter Agreement
in form and substance satisfactory to the Lead Arrangers (it being understood
that the executed copy of the Dover Letter Agreement, dated September 20, 2007
(as amended on September 26, 2007), and previously provided to us is
satisfactory). The Borrower and Mexico shall have entered into the Supplement,
dated September 20, 2007, amending the Transaction Agreement dated May 25, 2007
(as amended, the “Transaction Agreement”) between the Borrower and Mexico as
contemplated by the Dover Letter Agreement in the form of the executed copy
previously provided to us. Neither the Dover Letter Agreement or the Transaction
Agreement shall have been amended or modified in any respect that is materially
adverse to the Lenders without the consent of the Lead Arrangers (which consent
shall not be unreasonably withheld). If the definitive agreements (the
“Definitive Dover Agreements’) contemplated by the Dover Letter Agreement shall
have been negotiated, executed and delivered by Borrower and Dover, such
agreements shall be consistent with the term sheet attached to the Dover Letter
Agreement and shall not otherwise be materially adverse to the Lead Arrangers.
The conditions to the completion of the Dover Acquisition set forth in the Dover
Letter Agreement and, if applicable, contained in the Dover Definitive Dover
Agreements shall be satisfied in all material respects without any waiver by the
Borrower that is materially adverse to the Lenders unless the Lead Arrangers
shall have consented to such waiver, which consent shall not be unreasonably
withheld.

 

 

2.

Pursuant to the Dover Acquisition, the Borrower shall become the owner of shares
representing at least 66 2/3% of the outstanding shares of Mexico on a fully
diluted basis.

 

  3. The Lenders shall have received certification as to the solvency of the
Borrower and each of its subsidiaries (on a consolidated basis and after giving
effect to the Transaction and the incurrence of indebtedness related thereto)
from the chief financial officer of the Borrower.

 

  4. The Lenders shall have received customary opinions of counsel to the
Borrower and the Guarantors (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the documents with
respect to the OMX Facilities, and as to the creation and perfection of the
liens granted thereunder on the Collateral) and of appropriate local counsel and
such corporate resolutions as the Lenders shall reasonably require.

 

Annex III-1



--------------------------------------------------------------------------------

  5. All filings, recordations and searches necessary or desirable in connection
with the liens and security interests in the Collateral shall have been duly
made; and all filing and recording fees and taxes shall have been duly paid and
any surveys and title insurance, requested by the Administrative Agent with
respect to real property interests of the Borrower and its subsidiaries shall
have been obtained; provided that, to the extent any Collateral (other than the
pledge and perfection of the security interests in the capital stock of
wholly-owned domestic subsidiaries held by the Borrower and the Guarantors (to
the extent required under Annex I) and other assets pursuant to which a lien may
be perfected by the filing of a financing statement under the Uniform Commercial
Code) is not provided on the closing date of the OMX Acquisition after your use
of commercially reasonable efforts to do so, the delivery of such Collateral
shall not constitute a condition precedent to the availability of the OMX
Facilities on the closing date of the OMX Acquisition but shall be required to
be delivered after the closing date of the OMX Acquisition pursuant to
arrangements and timing to be mutually agreed.

 

  6. All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers (including the fees and expenses of counsel for the Administrative
Agent and the Lead Arrangers and local and special counsel for the
Administrative Agent and the Lead Arrangers) shall have been paid. The Borrower
shall have paid all items then due and payable under the Third Amended and
Restated Fee Letter.

 

  7. If the Credit Documentation is other than the Interim Loan Facility, the
negotiation, execution and delivery of definitive documentation with respect to
the OMX Facilities reasonably satisfactory to the Agents; provided that,
notwithstanding anything in this Third Amended and Restated Commitment Letter,
the Third Amended and Restated Fee Letter, the Credit Documentation or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the making of which
shall be a condition to availability of the OMX Facilities on the closing date
of the OMX Acquisition shall be (A) such of the representations made by Mexico
in the Transaction Agreement as are material to the interests of the Lenders,
but only to the extent that you have the right to terminate your obligations
under the Transaction Agreement as a result of a breach of such representations
in the Transaction Agreement and (B) the Specified Representations (as defined
below) and (ii) the terms of the Credit Documentation shall be in a form such
that they do not impair availability of the OMX Facilities on the closing date
of the OMX Acquisition if the other conditions set forth in this Annex III are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties relating to authorization, corporate power and
authority, the legal, valid and binding nature and enforceability of the Credit
Documentation, Federal Reserve margin regulations and the Investment Company
Act.

 

Annex III-2



--------------------------------------------------------------------------------

ANNEX IV

CONDITIONS PRECEDENT TO CLOSING

PHLX FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex IV is attached.

The availability of the PHLX Facility will be subject solely to satisfaction of
the conditions set forth in Section 5 of the Commitment Letter and the following
conditions precedent:

 

  1. The Borrower, PHLX and the other parties thereto shall have entered into a
merger agreement in form and substance satisfactory to the Lead Arrangers (it
being understood that the Merger Agreement, dated November 5, 2007 (the “Merger
Agreement”), by and among Borrower, PHLX and the other parties thereto in the
form most recently provided to us prior to the execution by the Agents of the
Third Amended and Restated Commitment Letter is satisfactory to the Lead
Arrangers). The Merger Agreement shall have not been amended or modified in any
respect that is materially adverse to the Lenders without the consent of the
Lead Arrangers (which consent shall not be unreasonably withheld). The Merger
(as defined in the Merger Agreement) shall have been consummated in accordance
with the terms of the Merger Agreement without any waiver by the Borrower that
is materially adverse to the Lenders (it being understood that any waiver of the
condition that the order of the Court of Chancery of the State of Delaware
approving the settlement of the litigation pending against PHLX in the Court of
Chancery of the State of Delaware, captioned Ginsburg v. Philadelphia Stock
Exch., Inc., et al., shall have become final and binding and all appeals shall
have been exhausted shall be deemed to be materially adverse to the Lenders)
unless the Lead Arrangers shall have consented to such waiver, which consent
shall not be unreasonably withheld.

 

  2. Since the date of the Merger Agreement, there shall not have occurred any
change, event, circumstance or development that, individually or in the
aggregate, has had or is reasonably likely to result in a Company Material
Adverse Effect (as defined in the Merger Agreement).

 

  3. The Lenders shall have received certification as to the solvency of the
Borrower and each of its subsidiaries (on a consolidated basis and after giving
effect to the PHLX Acquisition and the incurrence of indebtedness related
thereto) from the chief financial officer of the Borrower.

 

  4. The Lenders shall have received customary opinions of counsel to the
Borrower and the Guarantors (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the documents with
respect to the PHLX Facility, and as to the creation and perfection of the liens
granted thereunder on the Collateral) and of appropriate local counsel and such
corporate resolutions as the Lenders shall reasonably require.

 

  5.

All filings, recordations and searches necessary or desirable in connection with
the liens and security interests in the Collateral shall have been duly made;
and all filing

 

Annex IV-1



--------------------------------------------------------------------------------

 

and recording fees and taxes shall have been duly paid and any surveys and title
insurance, requested by the Administrative Agent with respect to real property
interests of the Borrower and its subsidiaries shall have been obtained;
provided that, to the extent any Collateral (other than the pledge and
perfection of the security interests in the capital stock of wholly-owned
domestic subsidiaries held by the Borrower and the Guarantors (to the extent
required under Annex I) and other assets pursuant to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) is not provided on the date of closing of the PHLX Acquisition after your
use of commercially reasonable efforts to do so, the delivery of such Collateral
shall not constitute a condition precedent to the availability of the PHLX
Facility on the date of closing of the PHLX Acquisition but shall be required to
be delivered after the closing date of the PHLX Acquisition pursuant to
arrangements and timing to be mutually agreed.

 

  6. All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers (including the fees and expenses of counsel for the Administrative
Agent and the Lead Arrangers and local and special counsel for the
Administrative Agent and the Lead Arrangers) shall have been paid. The Borrower
shall have paid all items then due and payable under the Third Amended and
Restated Fee Letter.

 

  7. The negotiation, execution and delivery of definitive documentation with
respect to the PHLX Facility reasonably satisfactory to the Agents.
Notwithstanding anything in this Third Amended and Restated Commitment Letter,
the Third Amended and Restated Fee Letter, the Credit Documentation or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the making of which
shall be a condition to availability of the PHLX Facility on the closing date of
the PHLX Acquisition shall be (A) such of the representations made by PHLX in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that you have the right to terminate your obligations under the
Merger Agreement as a result of a breach of such representations in the Merger
Agreement and (B) the Specified Representations (as defined below) and (ii) the
terms of the Credit Documentation shall be in a form such that they do not
impair availability of the PHLX Facility on the closing date of the PHLX
Acquisition if the other conditions set forth in this Annex IV are satisfied.
For purposes hereof, “Specified Representations” means the representations and
warranties relating to authorization, corporate power and authority, the legal,
valid and binding nature and enforceability of the Credit Documentation, Federal
Reserve margin regulations and the Investment Company Act.

 

Annex IV-2



--------------------------------------------------------------------------------

ANNEX V

 

--------------------------------------------------------------------------------

INTERIM LOAN AGREEMENT

Dated as of [                    ]

among

THE NASDAQ STOCK MARKET, INC.,

as the Borrower

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page   ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS    1.01  
Defined Terms    1 1.02   Other Interpretive Provisions    11 1.03   Times of
Day    12   ARTICLE II      THE COMMITMENTS AND CREDIT EXTENSIONS    2.01   The
Loans    12 2.02   Borrowings, Conversions and Continuations of Loans    12 2.03
  [Reserved]    13 2.04   [Reserved]    13 2.05   Prepayments    13 2.06  
Termination or Reduction of Commitments    13 2.07   Repayment of Loans    13
2.08   Interest    14 2.09   Fees    14 2.10   Computation of Interest and Fees
   14 2.11   Evidence of Debt    14 2.12   Payments Generally; Administrative
Agent’s Clawback    15 2.13   Sharing of Payments by Lenders    16   ARTICLE III
     TAXES, YIELD PROTECTION AND ILLEGALITY    3.01   Taxes    17 3.02  
Illegality    19 3.03   Inability to Determine Rates    19 3.04   Increased
Costs    19 3.05   Compensation for Losses    21 3.06   Mitigation Obligations;
Replacement of Lenders    21 3.07   Survival    21   ARTICLE IV      CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS      ARTICLE V      REPRESENTATIONS AND
WARRANTIES    5.01   Existence, Qualification and Power    24 5.02  
Authorization    24 5.03   Governmental Authorization; Other Consents    24 5.04
  Binding Effect    24 5.05   Margin Regulations; Investment Company Act    24
5.06   Disclosure    24

 

-i-



--------------------------------------------------------------------------------

Section        Page 5.07   Compliance with Laws    25 5.08   Solvency    25  
ARTICLE VI      AFFIRMATIVE COVENANTS    6.01   Financial Statements    25 6.02
  Certificates; Other Information    25 6.03   Notices    26 6.04   Payment of
Obligations    27 6.05   Preservation of Existence, Etc    27 6.06   Maintenance
of Properties    27 6.07   Compliance with Laws    27 6.08   Books and Records
   27 6.09   Inspection Rights    28 6.10   Use of Proceeds    28 6.11  
Post-Closing Collateral    28 6.12   Squeeze-Out Procedures    28   ARTICLE VII
     OFFER COVENANT      ARTICLE VIII      EVENTS OF DEFAULT AND REMEDIES   
8.01   Events of Default    28 8.02   Remedies upon Event of Default    29 8.03
  Application of Funds    30   ARTICLE IX      ADMINISTRATIVE AGENT    9.01  
Appointment and Authority    30 9.02   Rights as a Lender    30 9.03  
Exculpatory Provisions    31 9.04   Reliance by Administrative Agent    31 9.05
  Delegation of Duties    32 9.06   Resignation of Administrative Agent    32
9.07   Non-Reliance on Administrative Agent and Other Lenders    32 9.08   No
Other Duties, Etc    33 9.09   Administrative Agent May File Proofs of Claim   
33 9.10   No Other Duties, Etc    33   ARTICLE X      [INTENTIONALLY OMITTED]   
  ARTICLE XI      MISCELLANEOUS    11.01   Amendments, Etc    34 11.02  
Notices; Effectiveness; Electronic Communications    34

 

-ii-



--------------------------------------------------------------------------------

Section        Page 11.03   No Waiver; Cumulative Remedies    36 11.04  
Expenses; Indemnity; Damage Waiver    36 11.05   Payments Set Aside    38 11.06
  Successors and Assigns    38 11.07   Treatment of Certain Information;
Confidentiality    41 11.08   Right of Setoff    41 11.09   Interest Rate
Limitation    42 11.10   Counterparts; Integration; Effectiveness    42 11.11  
Survival of Representations and Warranties    42 11.12   Severability    43
11.13   Replacement of Lenders    43 11.14   Governing Law; Jurisdiction; Etc   
43 11.15   Waiver of Jury Trial    44 11.16   No Advisory or Fiduciary
Responsibility    44 11.17   USA PATRIOT Act Notice    45 SIGNATURES    S-1

 

SCHEDULES           2.01   Commitments and Applicable Percentages         11.02
  Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS  
        Form of           A   Committed Loan Notice

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of
[                    ], among The NASDAQ Stock Market, Inc., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the OMX Acquisition (as defined in the Third Amended and
Restated Commitment Letter).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Interim Loan Agreement.

“Amended and Restated Commitment Letter” means the Amended and Restated
Commitment Letter dated September 20, 2007, by and among Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Banc of America Securities LLC, J.P. Morgan
Securities Inc. and the Borrower, amending and restating the Commitment Letter.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by the sum of (x) such Lender’s Commitment at such time and (y) such Lender’s
Loans at such time.

“Applicable Rate” means, 0.75% per annum for Base Rate Loans and 1.75% per annum
for Eurodollar Rate Loans.



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in any
form approved by the Administrative Agent.

“Back Stop Date” means April 15, 2008.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
inter-bank eurodollar market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of Law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;
or

 

-2-



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Article IV
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any assets of any Loan Party purported to be subject to any
Lien in favor of the Administrative Agent pursuant to any Loan Document.

“Collateral Agreement” means a Guarantee and Collateral Agreement, substantially
in the form contemplated by the November Credit Agreement with such
modifications as may be reasonably required by the Administrative Agent in order
to provide the Lenders with the benefits of the security interests and
guarantees thereunder and such changes thereto as are required to make it
consistent with Annex I to the Third Amended and Restated Commitment Letter.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment”.

“Commitment Letter” meant the Commitment Letter, dated as of May 24, 2007, by
and among Bank of America, N.A., JPMorgan Chase Bank, N.A., Banc of America
Securities LLC, J.P. Morgan Securities Inc. and the Borrower, as amended on
August 1, 2007.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-3-



--------------------------------------------------------------------------------

“Credit Documentation” has the meaning given such term by the Third Amended and
Restated Commitment Letter.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum.

“Dollar” and “$” mean lawful money of the United States.

“Dover” has the meaning given such term in the Third Amended and Restated
Commitment Letter.

“Dover Acquisition” has the meaning given such term in the Third Amended and
Restated Commitment Letter.

“Dover Letter Agreement” means the Letter Agreement dated September 20, 2007, as
amended on September 26, 2007, between the Borrower and Dover.

“Dover Offer” means the offer by Dover to purchase the shares in Target.

“Dover Offer Document” means the document registered with the Swedish Financial
Supervisory Authority (Sw: Finansinspektionen) to be distributed to the
shareholders of the Target pursuant to which Dover, inter alia, makes an offer
to acquire the shares in the Target on the terms set forth in the Dover Letter
Agreement.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Enforcement Action” means each of the following actions by or required by a
Lender or the Administrative Agent:

(a) cancellation of any of its Commitments under the Loan Documents;

(b) exercise of any of its rights under Article VIII, including making of any
demand for repayment, acceleration or cancellation;

(c) enforcement of any Collateral Agreement or other guarantee or Lien given in
connection with the Loan Documents;

 

-4-



--------------------------------------------------------------------------------

(d) rescission, termination or cancellation of the Loan Documents or any of the
Facilities or the exercise of any similar right or remedy to make or enforce any
claim under the Loan Documents; and

(e) refusal to participate in the making of any Loan.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the Lon-don interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

 

-5-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

“Facility” means the Commitments and the Loans.

“Federal Funds Rates” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantor” means each Subsidiary of the Borrower (excluding the Target and its
Subsidiaries) that meets the definition of “Subsidiary Loan Party” in the
November Credit Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

-6-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date and (b) as
to any Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one or two weeks thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and

(b) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

-7-



--------------------------------------------------------------------------------

“Lender” means, at any time, any Lender that has a Commitment at such time or
that holds Loans at such time.

“Loan” means an advance made by any Lender under the Facility.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Agreement and (d) each Mortgage.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Major Default” means an Event of Default under any of clauses (a)(i), (a)(ii)
and (b) though (e) of Section 8.01.

“Major Representation” means any of the representations set forth in
Section 5.01, 5.02, 5.04, or 5.05 insofar as they relate to the Borrower and its
Subsidiaries (other than the Target and its Subsidiaries).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under any Loan Document or (c) the rights of or
remedies available to the Lenders under any Loan Document.

“Maturity Date” means the 30th Business Day following the Closing Date.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party on the Closing Date which would have
been required to be mortgaged pursuant to the terms of the November Credit
Agreements (as a result of being identified on Schedule 1.03 thereto or pursuant
to the covenants set forth in Section 5.12 or 5.13), but with exclusions
consistent with the Third Amended and Restated Commitment Letter.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, in a form supplied by the Administrative
Agent.

“November Credit Agreement” means that certain Credit Agreement, dated as of
November 20, 2006, by and among, Borrower, the Administrative Agent and the
other parties named therein.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Offer” means the offer to purchase the shares in Target pursuant to the Offer
Document.

 

-8-



--------------------------------------------------------------------------------

“Offer Document” means the document registered with the Swedish Financial
Supervisory Authority (Sw: Finansinspektionen) to be distributed to the
shareholders of the Target pursuant to which the Borrower, inter alia, makes an
offer to acquire all shares in the Target on the terms set forth in the
Transaction Agreement.

“Offer Expiry Date” means the date falling immediately after the date upon which
the Offer lapses, it is withdrawn or expires, in each case without having been
successful.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Participant” has the meaning specified in Section 11.06(d).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates, including, without limitation, in the
case of Bank of America, N.A., Banc of America Securities LLC and in the case of
JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the (a) Total Outstandings and (b) aggregate
unused Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of any Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

-9-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amended and Restated Commitment Letter” means the Second Amended and
Restated Commitment Letter dated September 28, 2007, by and among Bank of
America, N.A., JPMorgan Chase Bank, N.A., Banc of America Securities LLC, J.P.
Morgan Securities Inc. and the Borrower, amending and restating the Amended and
Restated Commitment Letter.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Squeeze-Out Procedure” means the procedure set out in Chapter 22 of the Swedish
Companies Act (and including appointment of arbitrators and the composition of
an arbitration tribunal) for the compulsory acquisition of any share, warrant
and/or convertibles in the Target that have not been acquired under the Offer.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Target” means OMX AB a company duly incorporated and organized under the laws
of Sweden, with corporate registration number 556243-8001, having its principal
office at Tullvaktsvägen 15, 105 78 Stockholm, Sweden.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tender Offer Acquisition” has the meaning given such term in the Third Amended
and Restated Commitment Letter.

“Third Amended and Restated Commitment Letter” means the Third Amended and
Restated Commitment Letter dated November 6, 2007, by and among Bank of America,
N.A., JPMorgan Chase Bank, N.A., Banc of America Securities LLC, J.P. Morgan
Securities Inc. and the Borrower, amending and restating the Second Amended and
Restated Commitment Letter.

 

-10-



--------------------------------------------------------------------------------

“Third Amended and Restated Fee Letter” has the meaning given such term in the
Third Amended and Restated Commitment Letter.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Agreement” means the Transaction Agreement between the Borrower and
Target dated May 25, 2007, as supplemented by the Supplement dated September 20,
2007.

“Transactions” has the meaning given such term by the Third Amended and Restated
Commitment Letter (except that such term shall exclude the PHLX Acquisition (as
defined in the Third Amended and Restated Commitment Letter) and any related
financing or refinancing transactions).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Third Amended and
Restated Commitment Letter), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such reference appears, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-11-



--------------------------------------------------------------------------------

1.03 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a loan to the Borrower on the Closing Date in an amount not to
exceed such Lender’s Commitment. The Borrowing shall consist of Loans made
simultaneously by the Lenders in accordance with their respective Applicable
Percentages. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one week.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Article IV, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

-12-



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Administrative Agent’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 5 Interest Periods in effect in respect of the Loans.

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of outstanding Loans pursuant
to this Section 2.05 shall be paid to the Lenders as set forth in
Section 2.12(a) hereof and in accordance with their respective Applicable
Percentages.

2.06 Termination or Reduction of Commitments.

The Aggregate Commitments shall be automatically and permanently reduced to zero
at 5:00 p.m. on the Closing Date (or, on such earlier date as may be provided in
Article VII).

2.07 Repayment of Loans.

The Borrower shall repay to the Lenders the aggregate principal amount of all
Loans outstanding on the Maturity Date.

 

-13-



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

The Borrower shall pay to the Joint Lead Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Third Amended and Restated Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Administrative Agent’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of interest shall be made on the basis of a 360-day year and
actual days elapsed (which results in more interest being paid than if computed
on the basis of a 365-day year). Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent

 

-14-



--------------------------------------------------------------------------------

manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

-15-



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of any of the Facility owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders

 

-16-



--------------------------------------------------------------------------------

hereunder and under the other Loan Parties at such time) of payment on account
of the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participation in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

-17-



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the Law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the

 

-18-



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority with respect to such refund) to the Administrative Agent
or such Lender if the Administrative Agent or such Lender is required to repay
such refund (or any such penalties, interest or other charges imposed by the
relevant Governmental Authority with respect to such refund) to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority having or claiming to have jurisdiction over
such Lender has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority having or claiming to have jurisdiction over such Lender has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

-19-



--------------------------------------------------------------------------------

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior written notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

-20-



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

-21-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

The obligation of each Lender to make its Loans hereunder is subject to
satisfaction of the following conditions precedent prior to the Back Stop Date.

(A) Conditions applicable if the Acquisition is effectuated pursuant to either
the Tender Offer Acquisition or the Dover Acquisition:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated a date on or prior to the Closing Date and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of the Collateral Agreement from the Borrower and each
Guarantor together with (w) Uniform Commercial Code financing statements for the
Borrower and each Guarantor in appropriate form for filing with the Secretary of
State of each applicable jurisdiction and (x) stock certificates and stock
powers in favor of the Administrative Agent with respect to all certificated
Equity Interests pledged thereunder to the extent required by the Collateral
Agreement, (y) all other agreements and instruments required to be delivered in
order to provide the Administrative Agent, or perfect the Administrative Agent’s
security interest in, the Collateral described in Annex I to the Third Amended
and Restated Commitment Letter, (z) an executed Mortgage in appropriate form for
recording with respect to each Mortgaged Property (and any surveys, title
insurance and, to the extent required by law, flood insurance, requested by the
Administrative Agent with respect to such Mortgage Property); provided that, to
the extent any Collateral (other than the pledge and perfection of the security
interests in the capital stock of wholly-owned domestic Subsidiaries held by the
Loan Parties (to the extent required by the Collateral Agreement) and other
assets pursuant to which a Lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code) is not provided on the Closing Date
after the Borrower has used commercially reasonable efforts to do so, the
delivery of such Collateral shall not constitute a condition precedent to the
availability of the Loans on the Closing Date but shall be required to be
delivered after the Closing Date pursuant to Section 6.11;

(ii) lien searches with respect to each Loan Party in such jurisdictions as may
be reasonably requested by the Administrative Agent;

(iii) a copy of the Offer Document or Dover Offer Document, as the case may be,
and the initial press release announcing the Offer or the Dover Offer, as the
case may be;

(iv) a Note executed by the Borrower in favor of each Lender requesting a Note;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

 

-22-



--------------------------------------------------------------------------------

(vi) a certificate of good standing for each Loan Party from its jurisdiction of
organization;

(vii) a certificate signed by the Chief Financial Officer of the Borrower
certifying as to the solvency of the Borrower and its Subsidiaries (on a
consolidated basis) after giving effect to the Transactions and the incurrence
of all indebtedness related thereto;

(viii) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, and local counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to customary matters concerning the
Loan Parties and the Loan Documents.

(b) All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers (including the fees and expenses of counsel for the Administrative
Agent and the Lead Arrangers and local and special counsel for the
Administrative Agent and the Lead Arrangers) shall have been paid. The Borrower
shall have paid all items then due and payable under the Third Amended and
Restated Fee Letter.

(c) The Major Representations shall be true and correct on and as of the Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.

(d) No Major Default shall be continuing, or would result from such proposed
Loan or from the application of the proceeds thereof.

(e) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

(B) Condition applicable only if the Acquisition is effectuated pursuant to the
Tender Offer Acquisition:

(a) each of the conditions in paragraphs 1 and 2 of Annex II to the Third
Amended and Restated Commitment Letter shall have been satisfied and the
Administrative Agent shall have received a signed certificate of a Responsible
Officer of the Borrower to such effect.

(C) Condition applicable only if the Acquisition is effectuated pursuant to the
Dover Acquisition:

(a) each of the conditions in paragraphs 1 and 2 of Annex III to the Third
Amended and Restated Commitment Letter shall have been satisfied and the
Administrative Agent shall have received a signed certificate of a Responsible
Officer of the Borrower to such effect.

Any Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in clauses (d) and (e) have been
satisfied on and as of the Closing Date.

 

-23-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (b) has all requisite corporate power and
authority to (i) carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party; except where the
failure to have the same could not individually or in the aggregate reasonably
be expected to result in a Material Adverse Effect.

5.02 Authorization. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All applicable waiting periods in connection with the
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

5.05 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.06 Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or

 

-24-



--------------------------------------------------------------------------------

any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished and taken as a whole) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made.

5.07 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.08 Solvency. After giving effect to the Transactions, the Borrower is,
together with its Subsidiaries on a consolidated basis, Solvent.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date and only for so long as any Loan shall have been
made pursuant to Section 2.01 and shall remain unpaid or unsatisfied, the
Borrower shall, and shall cause each Subsidiary to:

6.01 Financial Statements. File with the SEC, all annual and quarterly financial
information required pursuant to the rules of the SEC within the time periods
required by the SEC.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(b) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.02;

(c) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(d) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

 

-25-



--------------------------------------------------------------------------------

(e) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.02(d) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

 

-26-



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws; and

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Except as would not have a Material Adverse Effect,
pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; and (b) all lawful claims which, if unpaid, would by Law
become a Lien upon its property.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the Borrower’s and, except as would not have a Material Adverse
Effect, each Subsidiary’s, legal existence and good standing under the Laws of
the jurisdiction of its organization; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to comply with clause (a) or (b) above could not reasonably be
expected to have a Material Adverse Effect.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.08 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP or IFRS, as applicable,
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

 

-27-



--------------------------------------------------------------------------------

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (on no more than two occasions prior to the Maturity Date), to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.10 Use of Proceeds. Use the proceeds of the Loans only to purchase Equity
Interests in accordance with the Offer or the Dover Acquisition, as the case may
be, repay certain indebtedness of Target and its Subsidiaries and to pay fees
and expenses related to the Transactions.

6.11 Post-Closing Collateral. To the extent that any Lien in favor of the
Administrative Agent pursuant to the Collateral Agreement or any Mortgage which
would have been required to be provided or perfected on the Closing Date
pursuant to clause (a) of Article IV (but for the proviso to such clause) has
not been provided or perfected on the Closing Date, the Borrower will use its
reasonable best efforts to perfect such Lien as promptly as is reasonably
practicable following the Closing Date.

6.12 Squeeze-Out Procedures. As soon as reasonably practicable following the
acquisition (including, by virtue of the Offer, the Dover Acquisition or by any
separate contract) by it of effective ownership and control of more than ninety
percent (90%) of the shares of Target, the Borrower will implement the
Squeeze-Out Procedure and seek to obtain advance access (Sw: förhandstillträde)
to the shares of Target as soon as commercially reasonable.

ARTICLE VII

OFFER COVENANT

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall
comply with the following covenant:

If at any time the Offer and the Dover Acquisition is terminated or withdrawn
without being successful, the Borrower shall give notice to the Administrative
Agent (who shall promptly notify the Lenders) that the same has occurred.
Immediately following such termination or withdrawal all Commitments shall be
cancelled and the Lenders shall be under no further obligation to extend credit
under this Agreement or any other Loan Document.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to (i) pay when and as required to be paid
herein, any amount of principal of any Loan, or (ii) pay within five days after
the same becomes due, any interest on any Loan, or any fee due hereunder, or
(iii) following the Closing Date, pay within five Business Days after the same
becomes due any other amount payable hereunder; or

 

-28-



--------------------------------------------------------------------------------

(b) Breach of Offer Covenant. The Borrower fails to perform or observe any term,
covenant or agreement contained in Article VII; or

(c) Representations and Warranties. Any Major Representation shall be incorrect
in any material respect when made or deemed made; or

(d) Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes a general
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Borrower and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or to all or substantially all of its property is instituted without
the consent of the Borrower and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(e) Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or substantially all of the property of
the Borrower and is not released, vacated or fully bonded within 30 days after
its issue or levy; or

(f) Invalidity of Loan Documents. The Collateral Agreement or any Mortgage, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any material provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any material provision of any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or

(g) Change of Control. There occurs any Change of Control.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

-29-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement or any other Loan
Document, any Event of Default or default (or any representation or undertaking
which causes such Event of Default or default) that occurs at Target or any of
its Subsidiaries (and which does not result in the failure of any condition set
forth in Article IV without giving effect to this paragraph) shall not
constitute an “Event of Default” during the term of this Agreement and no Lender
or the Administrative Agent shall be entitled to take any Enforcement Action
with respect to such Event of Default or default.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and amounts payable under Article III, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise

 

-30-



--------------------------------------------------------------------------------

the same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02 or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement

 

-31-



--------------------------------------------------------------------------------

made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, and duties of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

-32-



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers or listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the entities listed as “Joint Lead Arrangers”, “Joint Bookrunners” or
“Syndication Agent” on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, to the extent applicable, as the Administrative Agent or a
Lender hereunder.

 

-33-



--------------------------------------------------------------------------------

ARTICLE X

[INTENTIONALLY OMITTED]

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder
without the written consent of each Lender entitled to such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(e) change any provision of this Section 11.01, the definition of “Required
Lenders” or any other provision hereof (including any such provision of Article
VII) specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

and provided, further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 11.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight

 

-34-



--------------------------------------------------------------------------------

courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

-35-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

 

-36-



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any material respect to the Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any Affiliates controlled by such Indemnitee or any of the
respective officers, directors, employees, agents, advisors or other
representatives thereof or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder, if the Borrower has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

-37-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement. Notwithstanding the foregoing or
anything to the contrary in this Section 11.06, assignments or participations by
any Lender of any Commitment prior to the Closing Date will be permitted only in
accordance with the limitations applicable to assignments of commitments under
the Third Amended and Restated Commitment Letter which are applicable prior to
the Closing Date (and each Lender agrees that no such assignment on or prior to
the Closing Date by such Lender shall novate or relieve such Lender of its
respective Commitment hereunder until after the Closing Date).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

-38-



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee

 

-39-



--------------------------------------------------------------------------------

thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations

 

-40-



--------------------------------------------------------------------------------

of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of,
and not to disclose, the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
on a need-to-know basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by or on behalf of the Borrower or any
Subsidiary thereof, provided that, in the case of information received by or on
behalf of the Borrower or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time,

 

-41-



--------------------------------------------------------------------------------

to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article
IV, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that (x) the Credit
Documentation is entered into prior to any Loan being made pursuant to this
Agreement or (y) the commitments of the Lenders under the Third Amended and
Restated Commitment Letter terminate in accordance with the terms of the Third
Amended and Restated Commitment Letter, this Agreement shall terminate and the
provisions of this Agreement (other than those which expressly survive
termination of this Agreement) shall be of no further force and effect.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

-42-



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED

 

-43-



--------------------------------------------------------------------------------

IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and their Related Parties are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and their Related Parties, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Lender and each of their Related Parties each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lender or any of
their Related Parties has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated

 

-44-



--------------------------------------------------------------------------------

hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender and of their Related
Parties may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, any Lender or any of their Related Parties has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, each Lender and
each of their Related Parties the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into Law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE NASDAQ STOCK MARKET, INC.,   By:  

 

  Name:  

 

  Title:  

 

 

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

    and a Lender

By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

 

S-2